Exhibit 10.1
EMPLOYMENT SEPARATION AGREEMENT
     This Employment Separation Agreement (“Agreement”) is made and entered into
as of the 13th day of July 2009, by Andrew W. Levin, Employee ID No.: 1036548
(“Executive”), and CC Media Holdings, Inc. (the “Company”).
     WHEREAS, the Executive’s position as the Company’s Executive Vice
President, Chief Legal Officer and Secretary will end, effective January 8,
2010, and the Company wants to provide an incentive to Executive to remain an
Executive of the Company in his current position through January 8, 2010;
     THEREFORE, in consideration of the mutual promises and covenants set forth
herein, Executive and the Company agree as follows:
1. Termination Date. The Company desires to continue the employment of Executive
until January 8, 2010 (the “Termination Date”) and agrees that Executive shall
retain his current positions of Executive Vice President, Chief Legal Officer
and Secretary until the Termination Date. Executive shall be compensated during
such employment at the compensation level in existence on the date of this
Agreement.
2. Consideration for Agreement from Company.
     2.1 Bonus Payments. The Company shall pay and Executive shall receive bonus
payments in the total sum of Nine Hundred Eighty Nine Thousand Two Hundred Fifty
and No/100 Dollars ($989,250.00), less applicable federal and state withholding
and all other ordinary payroll deductions. Such payments will be made pursuant
to the Payment Schedule

Page 1 of 11



--------------------------------------------------------------------------------



 



attached hereto as Schedule A, and are subject to the terms and conditions set
forth in Schedule A.
     2.2 Regular Compensation. The amount described in Section 2.1 is in
addition to and does not affect the monthly salary and benefits Executive is
entitled to while employed with the Company.
     2.3 2009 Annual Incentive Plan. In addition to the payments listed in
Section 2.1, Executive will continue to be eligible to receive a performance
bonus under the Company’s Annual Incentive Plan, to be paid no later than
March 15, 2010, the details of which are set forth in Schedule B attached to
this Agreement.
     2.4 Consulting Agreement. In further consideration for the Agreement,
Executive agrees to serve as a consultant to the Company for a period commencing
on the day following the Termination Date and expiring on May 31, 2011
(“Consulting Period”), the details of which are set forth in Schedule C attached
to this Agreement. For a period of no less than 90 days following the
Termination Date set forth in the Agreement (the “Transition Period”), Executive
will be available on a reasonable basis, for up to ten hours per week, to
provide such services at no additional compensation. After the completion of the
Transition Period and continuing thereafter throughout the remaining term of the
Consulting Period, Executive will be available to the Company on an as needed
basis, for up to five hours per week and will be entitled to be paid $200.00 per
hour for hours worked in excess of five hours per week.
3. Withholding. Executive acknowledges and agrees he is responsible for
satisfying any and all tax obligations of the Executive that arise as a result
of any compensation paid to Executive during his employment or in connection
with this Agreement, including, without limitation, the payments listed in
Section 2. The Company is authorized to deduct and withhold

Page 2 of 11



--------------------------------------------------------------------------------



 



from any compensation or benefits payable hereunder amounts sufficient to
satisfy applicable income and employment tax amounts the Company is required to
withhold by applicable law, regulation or ruling.
4. Executive’s Release of Claims.
     4.1 Executive affirms he has not filed, caused to be filed, and/or is not
presently a party to any claim, complaint, or action against Company in any
forum or form. Executive furthermore affirms he has no known workplace injuries
or occupational diseases.
     4.2 Save and except for Executive’s right to indemnification as an officer
and employee of the Company, rights as a shareholder of Company, or rights under
health, benefit or insurance plans or policies as an employee of Company,
Executive hereby irrevocably and unconditionally releases and forever discharges
the Company from any and all claims, demands, causes of action, and liabilities
of any nature, both past and present, known and unknown (“Claims”), resulting
from any act or omission of any kind occurring on or before the date of
execution of this Agreement that arise under contract or common law, or any
federal, state or local law, regulation or ordinance. Executive understands and
agrees Executive’s release of claims includes, but is not limited to, the
following: all claims, demands, causes of action and liabilities for past or
future loss of pay or benefits, expenses, damages for pain and suffering,
punitive damages, compensatory damages, attorney’s fees, interest, court costs,
physical or mental injury, damage to reputation, and any other injury, loss,
damage or expense or equitable remedy of any kind whatsoever.
     4.3 Executive additionally hereby irrevocably and unconditionally releases
and forever discharges the Company from any and all claims, demands, causes of
action and liabilities arising out of or in any way connected with, directly or
indirectly, Executive’s

Page 3 of 11



--------------------------------------------------------------------------------



 



employment with the Company or any incident thereof, including, without
limitation, his treatment by the Company or any other person, the terms and
conditions of his employment, and any and all possible state or federal
statutory and/or common law claims, including but not limited to:
     (a) All claims which he might have arising under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; The Civil Rights
Act, 42 U.S.C. § 1981 and § 1988; Executive Retirement Income Security Act, as
amended, 29 U.S.C. § 1001, et seq.; Americans with Disabilities Act of 1990, 42
U.S.C. § 12101, et seq.; The Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq.; The Older Worker Benefit Protection Act of 1990; The Immigration
Reform and Control Act, as amended; and/or The Occupational Safety and Health
Act, as amended.;
     (b) All contractual claims for any wages or other employment benefits owed
as a result of Executive’s separation from the Company, and any claims arising
from tax obligations of Executive (including, without limitation, obligations
under Internal Revenue Code § 409A, if any) relating to compensation paid to
Executive during employment or in connection with this Agreement, including,
without limitation, any severance;
     (c) All claims arising under the Civil Rights Act of 1991, 42 U.S.C. §
1981a; and,
     (d) All other claims, whether based on contract, tort (personal injury), or
statute, arising from Executive’s employment, the separation from that
employment, or any investigation and/or interview conducted by or on behalf of
the Company.

Page 4 of 11



--------------------------------------------------------------------------------



 



     4.4 Executive agrees, promises and represents that his receipt and
acceptance of the Section 2.1 payments made after the Termination Date will
constitute, in addition to the releases contained in this Agreement, Executive’s
release of all know and unknown claims, promises, causes of action or similar
rights of any type that may have arisen since the date this Agreement was
executed through the date of the last payment received under Section 2.1.
5. D&O Insurance and Indemnification. The Company acknowledges and accepts its
continuing obligation of defense and indemnity under Delaware law applicable to
acts of Executive related to his work as an officer, director, employee,
consultant and agent of the Company and agrees to indemnify Executive in
accordance with the provisions of Schedule D attached to this Agreement.
6. Other Understandings, Agreements, and Representations.
     6.1 Successors and Assigns. Executive agrees this Agreement binds him and
also binds his spouse, children, heirs, executors, administrators, assigns,
agents, partners, successors in interest, and all other persons and entities in
privity with him. Executive also understands this Agreement will inure to the
benefit of the Company and its representatives, executors, successors, and
assigns.
     6.2 Confidentiality. Executive promises and represents he will not
disclose, disseminate, or publicize, or cause or permit to be disclosed,
disseminated, or publicized, any of the terms of this Agreement, except (1) to
the extent necessary to report income to appropriate taxing authorities; (2) in
response to an order or subpoena of a court of competent jurisdiction; (3) in
response to any subpoena issued by a state or federal governmental agency;
and/or (4) as required by law.

Page 5 of 11



--------------------------------------------------------------------------------



 



     6.3 Nondisparagement. Executive promises and represents he will not make or
cause to be made any derogatory, negative or disparaging statements, either
written or verbal, about the Company.
     6.4 Protected Information. During the course of employment, Executive has
been given access to the confidential and proprietary information of the
Company. This confidential information includes, but is not limited to, the
Company’s human resources and Executive-related information, strategic business
plans, budgets, financial performance and financial statements, operational
information, business and employment contracts, litigation information,
compensation information, and other information that the Company treats as
confidential or proprietary. Executive agrees he will not disclose or use the
Company’s confidential or proprietary information. Executive understands that
the Company may seek from a court of competent jurisdiction an injunction to
prohibit such disclosure.
     6.5 Nonsolicitation. Executive agrees he will not during the Consulting
Period directly or indirectly: (i) solicit, recruit or otherwise induce or
attempt to induce any employees to leave the employment of the Company or its
affiliates; (ii) interfere with or disrupt the Company’s relationship with any
of its employees, contractors, or accounts; (iii) induce or attempt to induce
any person or entity which is an advertiser, sponsor, client, or contractor with
the Company to cease performing services for or doing business with the Company;
(iv) induce or attempt to induce any person or entity which is an advertiser,
sponsor, client, or contractor with the Company to perform services for,
advertise with, or sponsor any other broadcast program or station or
communication company; or (v) influence or attempt to influence any person or
persons, firm, association, syndicate, partnership, company, corporation or
other entity that is a contracting party with the Company to terminate any
written or oral agreement with the

Page 6 of 11



--------------------------------------------------------------------------------



 



Company, or enter into any agreement with any such person or entity which would
have an adverse effect on the Company.
     6.6 Return of Company Property. On or before the Termination Date,
Executive shall return to the Company all property belonging to the Company the
Executive possesses or has possessed but has provided to a third party,
including but not limited to, all equipment or other materials and all originals
and copies of Company documents, files, memoranda, notes, computer-readable
information (maintained on disk or in any other form) and video or tape
recordings of any kind other than personal materials relating solely to the
Executive. Executive warrants and represents Executive has not retained,
distributed or caused to be distributed, and shall not retain, distribute or
cause to be distributed, any original or duplicates of any such Company property
specified in this Section.
     6.7 Entire Agreement. This Agreement and the attached Schedules contain the
entire understanding between Executive and the Company and supersede all prior
agreements and understandings relating to the subject matter of this Agreement.
This Agreement shall not be modified, amended, or terminated unless such
modification, amendment, or termination is executed in writing by Executive and
an authorized representative of the Company.
     6.8 Dispute Resolution. Any disputes that relate in any way to the
provisions of this Agreement shall be resolved by binding arbitration. The
arbitration shall proceed in accordance with the National Rules for Resolution
of Employment Disputes of the American Arbitration Association (“AAA”) in effect
at the time the claim or dispute arose, unless other rules are agreed upon by
the parties. Unless otherwise agreed to by the parties in writing, the
arbitration shall be conducted by one arbitrator who is a member of the AAA or
any comparable arbitration service, and who is selected pursuant to the methods
set out in the National Rules for Resolution

Page 7 of 11



--------------------------------------------------------------------------------



 



of Employment Disputes of the AAA, or other rules as the parties may agree to in
writing. The Company will pay the actual costs of arbitration excluding
attorneys’ fees. Each party will pay its own attorneys’ fees and other costs
incurred by their respective attorneys.
     6.9 Review Period. Executive may take up to twenty-one (21) days from
receipt of this Agreement to decide whether to accept this Agreement. Executive
may actually accept and sign this Agreement at any time within this 21-day
period, but Executive is not required to do so by the Company. If Executive has
not signed this Agreement as of the 22nd day after receipt, this offer is
revoked by the Company. In deciding whether to accept the terms of this
Agreement, Executive is advised he may revoke this entire release up to seven
days following its execution.
     6.10 No Suit, Action or Proceeding. Executive acknowledges and agrees he
will not institute any suit, action or proceeding, whether at law or equity,
challenging the enforceability of this Agreement. Should Executive ever attempt
to challenge the terms of this Agreement, attempt to obtain an order declaring
this Agreement to be null and void, or institute litigation against the Company
based upon a claim which is covered by the terms of the release, Executive will
as a condition precedent to such action repay all amounts paid to him under
Section 2.1 of this Agreement. Furthermore, if Executive does not prevail in an
action to challenge this Agreement, to obtain an order declaring this Agreement
to be null and void, or in any action against the Company based upon a claim
which is covered by this release, Executive shall pay to the Company all their
costs and attorneys’ fees incurred in their defense of my action.
     6.11 Waiver of ADEA Claims. Executive understands and agrees that he shall
not be required to repay the amounts paid to him under Section 2.1 of this
Agreement or pay the Company its costs and attorneys’ fees incurred in its
defense of this action (except those attorneys’ fees or costs specifically
authorized under federal or state law) in the event Executive

Page 8 of 11



--------------------------------------------------------------------------------



 



seeks to challenge his waiver of claims under the Age Discrimination in
Employment Act. Likewise, this Paragraph is in no way intended to constitute a
waiver of Executive’s right to challenge the enforceability of this Agreement as
a defense to any action by the Company against Executive for breach of this
Agreement. Under such circumstances, Executive will not be obligated to repay
any amounts paid to him under Section 2.1 of this Agreement.
     6.12 Age Representation: Executive is over the age of forty at the time of
signing this Agreement.
     6.13 Notice Regarding Attorney: Executive is hereby advised of his right to
consult with an attorney of his choice, at his expense, before signing this
Agreement.
     6.14 Governing Law. Unless otherwise specified or required by statute in a
particular jurisdiction which expressly pertains to an employment relationship
(e.g., wage payment timing, tax withholding, etc.), all construction and
interpretation of this Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without giving effect to
principles of conflicts of law.
     6.15 Separability. Executive agrees that, if any single section or clause
of this Agreement should be found invalid or unenforceable, it shall be severed
and the remaining sections and clauses enforced in accordance with the intent of
this Agreement.
     6.16 Representations by Executive. Executive represents and certifies that
he (1) has received a copy of this Agreement for review and study and has had
ample time to review it before signing; (2) has read this Agreement carefully;
(3) has been given a fair opportunity to discuss and negotiate the terms of this
Agreement; (4) understands its provisions; (5) understands that he has the right
to consult with an attorney; (6) has determined that it is in his best interest
to

Page 9 of 11



--------------------------------------------------------------------------------



 



enter into this Agreement; (7) has not been influenced to sign this Agreement by
any statement or representation by the Company not contained in this Agreement;
and (8) enters into this Agreement knowingly and voluntarily.
[SIGNATURES ON FOLLOWING PAGE]

Page 10 of 11



--------------------------------------------------------------------------------



 



              ACCEPTED AND AGREED:   ANDREW W. LEVIN    
 
            Date: July 13, 2009   /s/ Andrew W. Levin              
 
                CC MEDIA HOLDINGS, INC.    
 
           
Date: July 13, 2009
  By:   /s/ Mark P. Mays              
 
  Name:   Mark P. Mays    
 
  Title:   Chief Executive Officer    

Page 11 of 11